Elliott, J.
The issues of fact presented by the pleadings in this case were tried by the court, and at the request of the parties the court found the facts specially in writing, and stated the conclusions of law thereon, under section 341 of the code (2 G. & H. 207).
Uo exception was taken to the conclusions of law stated by the court;, but the. appellants moved .for a new trial, for *199the reason “ that the court erred in its finding and', applications of the law to the facts, as found by the court.” The-section of the code referred to provides* that “ upon trials of questions of fact by the court, it shall not be- necessary for the court to state its finding, except generally for the plaintiff or defendant, unless one of the parties request it, with the view of excepting to the decision of the court upon the questions of law involved in the trial, in which case the court shall first state the facts in writing, and then the conclusions of the law upon them, and judgment shall be entered accordingly.” The proper mode of saving the question in such cases is by a simple exception to the conclusions of law stated by the court, and not by a motion for a* new trial. Addleman v. Erwin, 6 Ind. 494; Smith v. Jeffries, 25 Ind. 376; The City of Logansport v. Wright, id. 512; Peden's Adm’r v. King, 30 Ind. 181.
E. T. Dickey and J. M. Brown, for appellants.
J. L. Farrar, N. 0. Boss, and B. P. Ejfnger, for appellee.
The question is not, therefore, properly before us, and'we-cannot consider it. '
The judgment is affirmed, with costs.